Title: To Thomas Jefferson from William Barton, 30 October 1801
From: Barton, William
To: Jefferson, Thomas


Sir,
Lancaster, Oct. 30th. 1801—
Having been confined to my house with the gout, a considerable part of the past summer, I employed myself, during that time, in preparing for the press a work which is now compleated.—I have taken the liberty of sending a copy of the title and preface to You, by a Mr. Getz of this town, who set out to-day for Washington.
The subject—as You, Sir, will perceive,—is one of extensive concern; appearing to interest all maritime nations:—Yet its investigation unavoidably led to the introduction of observations, on some public transactions, which have an appropriate relation to the United States. Wherever this necessity occurred, I have endeavoured to render my strictures on those transactions, as conformable to candor and decorum,—as the nature of the subject, and a due regard to truth, would permit.—In the prosecution of this undertaking, it has been my wish to produce something that shall be useful:—And I flatter myself, that however defective the work may be, with regard to the manner of its execution in general,—it will be found to contain some valuable materials.—The whole will be comprized in about two hundred and eighty pages, in Octavo.—
I am ambitious, Sir, to have the honor of inscribing this treatise to You: and, therefore, the papers which were committed to the charge of Mr. Getz, for Your inspection, are now followed by my request, that You will be pleased to grant me that indulgence;—as I do not conceive myself at liberty to gratify my inclination in this respect, without having previously obtained Your permission for the purpose. Should there be no impropriety in my solicitation of this favor, Your compliance with it will be highly grateful to my feelings.—
With sentiments of the most perfect Respect, And great personal Consideration, I have the Honor to be, Sir, Your Obedt. Servt.
W. Barton
